 Case 3:21-cv-00111-JPG Document 19 Filed 08/04/21 Page 1 of 1 Page ID #102




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 ANTONIO J. PAYTON, JR.,
 Petitioner,

 v.                                                              Case No. 21–CV–00111–JPG

 UNITED STATES OF AMERICA,
 Respondent.

                                      JUDGMENT

      This matter having come before the Court,

      IT IS HEREBY ORDERED AND ADJUDGED that Petitioner Antonio J. Payton, Jr.’s

Motion to Vacate, Set Aside, or Correct Sentence is DISMISSED.



Dated: Wednesday, August 4, 2021                  MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
